        Case 5:20-cv-00379-MTT Document 36 Filed 04/12/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

ONESOUTH BANK,                              )
                                            )
                                            )
                    Plaintiff,              )
                                            )
             v.                             )   CIVIL ACTION NO. 5:20-CV-379 (MTT)
                                            )
HERMAN CURT TITSHAW, et al.,                )
                                            )
                                            )
                Defendants.                 )
 __________________                         )


                                        ORDER

      This Court allegedly has subject matter jurisdiction of this case pursuant to the

Food Security Act (“FSA”), 7 U.S.C. § 1631. Doc. 25 ¶ 2. The case involves a state law

breach of contract claim asserted by Plaintiff OneSouth Bank against Defendant

Herman Curt Titshaw and state law claims for conversion against the defendants who

purchased Titshaw’s watermelons (“buyer–defendants”). Id. ¶¶ 83-106.

      In its conversion claim, OneSouth claims the buyer–defendants converted crops

in which it has a security interest. The central issue is whether the buyer–defendants

were bound by OneSouth’s security interest, the prescribed notice of which was sent to

Defendant Crisp Melons, a dissolved corporation allegedly related to the buyer–

defendants. OneSouth seems to raise two theories to support its argument that the

buyer–defendants were bound by its security interest. First, it alleges that the buyer–

defendants received direct written notice of OneSouth’s security interest pursuant to the
          Case 5:20-cv-00379-MTT Document 36 Filed 04/12/21 Page 2 of 3




FSA. 1 According to OneSouth, the buyer–defendants (or at least the corporate

defendants) all received direct written notice of OneSouth’s security interest when Kathy

Murdock, a high-level employee for each of the corporate defendants, accepted

OneSouth’s notice of the security interest that was addressed only to Crisp Melons. Id.

¶ 100. OneSouth alleges that the buyer–defendants refused to turn over the proceeds

from the watermelons, despite OneSouth’s superior right through the security interest,

thereby committing conversion. Id. In the alternative, OneSouth seeks to pierce the

corporate veil to hold the buyer–defendants liable for the conversion of the crops

covered by its security interest. Id. ¶ 77-82.

        The Court “must raise and decide jurisdictional questions that the parties either

overlook or elect not to press.” Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428,

434 (2011). OneSouth asserts that this Court has jurisdiction pursuant to the FSA. Id.

¶ 2. However, the FSA does not establish a cause of action, and OneSouth has only

asserted state law claims. 7 U.S.C. § 1631. OneSouth probably relies on the

substantial-federal-question doctrine to invoke subject matter jurisdiction. See Grable &

Sons Metal Products, Inc. v. Darue Eng’g & Mfg., 545 U.S. 308 (2005).

        Under the substantial-federal-question doctrine, a federal court will have

jurisdiction if the asserted “state-law claim necessarily raises a stated federal issue,

actually disputed and substantial, which a federal forum may entertain without disturbing

any congressionally approved balance of federal and state judicial responsibilities.” Id.

at 314. In other words, “federal jurisdiction over a state law claim will lie if a federal


1 Under the Food Security Act, a buyer of farm goods takes free of any security interest in the farm goods

even if the buyer knows of the existence of such interest. An exception—at issue in this case—is when
“the buyer has received from the secured party or the seller written notice of the security interest[.]” 7
U.S.C. § 1631(d)-(e).


                                                   -2-
         Case 5:20-cv-00379-MTT Document 36 Filed 04/12/21 Page 3 of 3




issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of

resolution in federal court without disrupting the federal-state balance approved by

Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013). In deciding whether a federal

court has jurisdiction under this test, the Supreme Court has considered whether a

federal agency is a party to a case, whether the issue is a pure issue of law, and

whether the resolution of the disputed issue “would be controlling in numerous other

cases.” Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1296 (11th Cir. 2008)

(quoting Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 700 (2006)). At

least some of these considerations appear to undercut the Court’s jurisdiction of this

case.

        Accordingly, both parties are ORDERED to submit briefs within fourteen days

addressing whether the Court has subject matter jurisdiction over this case.

        SO ORDERED, this 12th day of April, 2021.

                                                   S/ Marc T. Treadwell
                                                   MARC T. TREADWELL, CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                             -3-
